Title: To James Madison from James Simpson, 5 September 1803
From: Simpson, James
To: Madison, James


					
						Triplicate
						No. 62.
						Sir
						Tangier 5th. September 1803
					
					I had the honour of addressing to you No. 61 on the 15th last Month in triplicate by the way of Lisbon & Gibraltar.
					It was extremely distressing to me to find by advice from Captain Bainbridge of the United States Frigate Philadelphia dated off Malaga 29th. Ulto. that the suspicions I had entertained of hostile intentions on the part of this Country against our Flag, appear to have been but too well founded, altho’ they were on such slight grounds as justified no more than my recommending measures of precaution.
					At receipt of Captain Bainbridges Letter Thursday last I went to Alcayde Hashash who denied in the most positive terms either having given Raiz Lubarez authority, or that he knew of such comeing from any other quarter for his capturing American Vessels: this assurance he extended to all His Majestys Cruizers, but I confess I cannot have full reliance on all that Man says, as by subterfuge it is not uncommon with him to evade declaring facts.  I was with him a second time same Evening on the busyness, without any Interesting or decisive issue.  His complaints on detention of the Mesouda were unceasing at both interviews.
					At eleven at night he again sent and desired to see me at his House.  As it is no uncommon thing to do busyness with Ministers and sometimes with Governours even at that hour in this Country I readily went, when to my great astonishment the doors were immediately shut, and I was informed by a Relation of the Governours that it was his Orders I should be detained.  He was gone to Bed and I did not see him so there was no remedy but submit to that gross insult, which none but a person of his Rude manners would have been guilty of.  The only answer I received to the messages I sent was that I must Remain untill both the Frigates should be set at liberty.  I will not detain you at present further on this subject, than to say I remained in same situation untill Friday at ten O’Clock, when my Brother Consuls came in a Body to demand my enlargement, on the principle of the person of a Consul in this Country as Representative of his Nation being exempt from all Arrest.
					The Governour at last consented to release me, on condition that they became Security I did not quit the Country without the Emperours permission.  A complaint has been made to His Majesty by the Consuls collectively, on the occasion besides what I have mentioned to him on the subject.
					With this you will find copy of a Letter I dispatched on Saturday for the Emperour at Fez.  Untill we receive his answer I do not see that any thing can be determined upon with Respect to the Mirboka.  I have in the mean time written Captain Bainbridge fully on the busyness, and pointed out to him what steps in my oppinion are best to be taken to ascertain unequivocally the fact whether the Commander was authorised or not to Capture American Vessels, which is the grand point essential to be known.
					From the sense I have always in view of the great utility of an uninterrupted Peace with this Country, I was induced to say to the Emperour I was ready to receive such propositions as he might be pleased to make for an accommodation, holding forth as an encouragement security to his Cruizers on his withdrawing the orders for takeing American Vessels.
					To take upon me this measure (which I hope will meet approbation) I had strong inducements, the first that Commerce might not meet interruption or be burthen’d with heavy Insurance beyond the actual Risque, the next to bring on a Negotiation with security in our hands for their good behaviour in the course of which we may be able to obtain a farther Ratification of the existing Treaty, and lastly because if an open Rupture takes place it will be a most tedious and expensive busyness to make a new Treaty and very doubtfull if will be obtained on such good terms as the present.
					The first of next Moon is the time now fixed upon for the Emperour setting out on his tour to Tetuan and Tangier.  I should not be surprised if this affair brings him sooner.  I have the honour to be Sir Your Most Obedient and Most Humble Servant
					
						James Simpson
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
